UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2237



MINQIANG HUANG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General; U.S.
IMMIGRATION & NATURALIZATION SERVICE,

                                                        Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-918-262)


Submitted:   June 20, 2007                 Decided:   July 16, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Minqiang Huang, Petitioner Pro Se. Lindsay L. Chichester, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Minqiang Huang, a native and citizen of the People’s

Republic of China, petitions for review of the order of the Board

of Immigration Appeals (“Board”) affirming the immigration judge’s

denial of asylum, withholding of removal, and protection under the

Convention Against Torture.     We dismiss in part and deny in part

the petition for review.

            Huang seeks to challenge the Board’s denial of asylum

based on its finding that he failed to timely file his application

within one year of his arrival in the United States.     See 8 U.S.C.

§ 1158(a)(2)(B) (2000). We conclude we lack jurisdiction to review

this determination and the Board’s denial of asylum pursuant to 8

U.S.C. § 1158(a)(3) (2000).    See Almuhtaseb v. Gonzales, 453 F.3d

743, 747-48 (6th Cir. 2006).

            While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of withholding of removal and protection under the Convention

Against Torture.   See 8 C.F.R. § 1208.4(a) (2006).    “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).     To obtain relief

under the Convention Against Torture, an applicant must show “it is


                                - 2 -
more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2006).

            Administrative findings of fact are conclusive unless any

reasonable      adjudicator     would    be     compelled   to    decide   to    the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2000).                We accord broad,

though not unlimited, deference to credibility findings supported

by substantial evidence.          Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).        We will uphold the final agency determination if

it is not “manifestly contrary to law.”             Id.     Based on our review

of the record, we conclude that substantial evidence supports the

Board’s determinations that Huang failed to meet his burden of

establishing eligibility for withholding of removal and relief

under the Convention Against Torture.

             Accordingly, we deny leave to proceed in forma pauperis,

and we dismiss in part and deny in part the petition for review.

We   dispense    with    oral   argument      because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DISMISSED IN PART;
                                                               DENIED IN PART




                                        - 3 -